Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.
 
Independent claims 9, 32, and 41 are allowable over the prior art. The restriction requirement, as set forth in the Office action mailed on 9/12/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the provisional species election is withdrawn in full.
Claims 11, 13, 27, and 31, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 9, 11, 13-16, 21-22, 26-27, 31-33, and 35-41 are pending and under examination.


Withdrawn
The claim objections are withdrawn in light of the amendments.
The §103 rejection is withdrawn. See response to arguments below.

Current Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 9, 11, 13-16, 21-22, 26-27, 31-33, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10064938. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a hydrogel containing an immunosuppressive agent, e.g., claim 14. In support of these claim limitations, the reference document discloses the claimed hydrogel as a PEG hydrogel with nanoparticles disposed within the hydrogel, said nanoparticle comprising a calcineurin inhibitor (C2); the inhibitor is an immunosuppressive agent (C5). The reference document also discloses the arrangement of these parts in an identical manner (figure 5). Thus, the reference claims anticipate/make obvious the instant claims.
Note that those portions of the specification which provide support for the patent claims may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1)

Claim 9, 11, 13-16, 21-22, 26-27, 31-33, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10682408. Although the the reference claims are directed to hydrogels containing immunosuppressive agents (T-regs, calcineurin inhibitors, or stromal cells; claims 1, 5, 21) where the hydrogel is PEG (claim 26). While the reference claims do not directly claim the immunosuppressive disposed in a nanoparticle, in support of the reference claim limitations, the reference document discloses nanoparticles as a means of dispersing the immunosuppressive agent within the hydrogel, e.g., C1, in an identical arrangement as now claimed, e.g., figure 5. Thus, the reference claims anticipate/make obvious the instant claims.

Claims 9, 11, 13-16, 21-22, 26-27, 31-33, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10588970. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to methods utilizing hydrogels containing immunosuppressive agents (T-regs, calcineurin inhibitors, or stromal cells; claims 1, 9) where the hydrogel is PEG (claim 6, 12). A therapeutic (calcineurin inhibitor) is encapsulated in PLGA (claim 14). While the reference claims do not directly claim the instant arrangement of parts, in support of the reference claim limitations, the reference document discloses nanoparticles as a means of dispersing the immunosuppressive agent within the hydrogel, e.g., C1 as well as the properties of said hydrogels disposed in the same arrangement (figure 5). Thus, the reference claims anticipate/make obvious the instant claims.

Claims 9, 11, 13-16, 21-22, 26-27, 31-33, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10980880. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to methods utilizing hydrogels containing immunosuppressive agents (T-regs, calcineurin inhibitors, or stromal cells; claims 1, 9) where the hydrogel is PEG (claim 6, 12) and including multiple different hydrogels (claims 33-38). A therapeutic (calcineurin inhibitor) is encapsulated in PLGA (claims 7-9). While the reference claims do not directly claim the instant arrangement of parts, in support of the reference claim limitations, the reference document discloses nanoparticles as a means of dispersing the immunosuppressive agent within the hydrogel, e.g., C1 as well as the properties of said .

Claims 9, 11, 13-16, 21-22, 26-27, 31-33, and 35-41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16676077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to methods utilizing hydrogels containing immunosuppressive agents (T-regs, calcineurin inhibitors, or stromal cells; claims 1, 8) where the hydrogel includes those claimed (claim 10) and including multiple different hydrogels (claims 11). A therapeutic (calcineurin inhibitor) is encapsulated in PLGA (claims 7-10). While the reference claims do not directly claim the instant arrangement of parts, in support of the reference claim limitations, the reference document discloses the properties of said hydrogels disposed in the same arrangement (figure 5). Thus, the reference claims anticipate/make obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.
Regarding the double patenting rejections, Applicant does not argue the merits of the double patenting rejections nor has a terminal disclaimer been filed. As such, the rejections are maintained.
Regarding the §103, Applicant argues that the use of “or” in Li/Mooney should be understood to indicate that the options were mutually exclusive, e.g., teaching “bulk or preferentially on the surface of the hydrogel” should indicate that bulk and surface erosion cannot be used in the same embodiment. This is entirely unpersuasive. Teaching alternatives does not indicate that the alternatives cannot be used together; rather, it generally establishes a prima facie reason to combine them; see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06(I). Further, the citation Applicant uses directly undermines this position, as the quote Applicant uses also states “bulk and surface erosion can be used to differentially control drug release”, clearly establishing that both can be either bulk or surface and the two could not be combined. This is also unpersuasive as the rejection set forth the reasons for layering different hydrogels, taking advantage of the different erosion properties of different hydrogels to “tune” the release of the therapeutic nanoparticles inside. Applicant argues that the superficial layer which controls diffusion by swelling is disclosed as necessarily mutually exclusive from using the bulk hydrogel structure for the same purpose. This is not persuasive for the same reasons.
However, Applicant argues that the superficial layer of Li/Mooney controls diffusion via swelling, which is “irrelevant to Applicant’s claimed subject matter”, effectively disclaiming swelling mechanisms from being interpreted as within the scope of the instant claims, noting that Applicant did not contemplate this (remarks 6/28/21 p.11). It is agreed that Li/Mooney is not limited to the subject matter at hand, but rather teaches the principle behind using different hydrogels without explicitly teaching the same arrangement as instantly claimed. The Examiner has also concluded that the claims as they have been presented now accurately reflect the arrangement of parts illustrated in figure 5D, which represents the invention (see interview summary 8/20/20).
Thus, each individual element of the claims were known: using different hydrogels in a layered approach to control degradation, thereby controlling diffusion of the therapeutic-containing nanoparticles disposed within, as well as the use of hydrogels and nanoparticles to deliver such therapeutics. However, the claims now require a very specific arrangement of those parts using four distinct and different hydrogels: the polymeric nanoparticles—themselves a hydrogel—containing the therapeutic are disposed in an enzymatically degrading hydrogel (first layer) which is encapsulated by a different hydrolytically degrading hydrogel (second layer), whereby a plurality of these triple-layered hydrogel particles are disposed in a bulk-eroding hydrogel. While a duplication of parts (layers) may be considered obvious, this particular construction is deemed sufficiently distinct from the teachings of the prior art, such that upon reading the general guidance and principles in the prior art, one would need to pick-and-choose certain alternatives to arrange in a specific way to arrive at the instant invention. The Examiner is of the opinion that this would rise to the level of improper hindsight, choosing only the embodiment claimed rather than 
Thus, the claims are deemed non-obvious.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649